    Case: 4:20-cv-00585-SEP Doc. #: 4 Filed: 05/21/20 Page: 1 of 2 PageID #: 36



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

CHRISTOPHER JAMES HENSON,                                )
                                                         )
                 Plaintiff,                              )
                                                         )
           vs.                                           )            No. 4:20-CV-585 SEP
                                                         )
CENTENE MANAGEMENT                                       )
CORPORATION, et al.,                                     )
                                                         )
                 Defendants.                             )

                                    MEMORANDUM AND ORDER

        This matter is before the Court upon its own motion. Self-represented plaintiff

Christopher James Henson (“Plaintiff”) filed this civil action on April 27, 2020, alleging civil

rights violations against twenty-four defendants. Doc. [1]. However, Plaintiff neither paid the

Court filing fee nor filed a motion to proceed without prepayment of fees or costs. 1

         Accordingly,

         IT IS HEREBY ORDERED that the Clerk is directed to send Plaintiff an ‘Application

to Proceed in District Court without Prepaying Fees or Costs’ form.

         IT IS FURTHER ORDERED that Plaintiff must either pay the $400 filing fee or submit

a motion to proceed without prepaying fees or costs within twenty-one (21) days of the date of

this Order.




1
 The Court notes that Plaintiff included a numbered page in his complaint that is entitled “Motion to Proceed” and
discusses proceeding in forma pauperis in this matter. See Doc. [1] at 27. Plaintiff also filed a certified inmate
account statement, as required with a motion to proceed in forma pauperis. See Doc. [2]. However, the motion to
proceed in forma pauperis itself should be a separate filing on a court-provided form, as required by local rules.
See Eastern District of Missouri Local Rule 2.06(A).
   Case: 4:20-cv-00585-SEP Doc. #: 4 Filed: 05/21/20 Page: 2 of 2 PageID #: 37



        IT IS FURTHER ORDERED that if Plaintiff fails to comply with this Order, the Court

will dismiss this action without prejudice.

       Dated this    21st         day of May, 2020.




                                               SARAH E. PITLYK
                                               UNITED STATES DISTRICT JUDGE
